BROWN, J.
The defendant ivas, on the 26th day of February, 1915, convicted of murder in the second degree, and on the 9th day of March filed statement of appeal under rule 43, Supreme and Appellate Court Practice, adopted June, 23, 1913 (175 Ala. xx, 61 South, viii), and a certificate of appeal was duly filed with the clerk of this court May 31, 1915.
It is now shown that the defendant has escaped jail and is a fugitive from justice, and, further, that the appellant failed to present a bill of exceptions to the trial judge within the time allowed by law for presenting such bill, and the time has expired. It is ordered that the motion of the Attorney General to dismiss the appeal be granted, and the appeal is dismissed for want of prosecution.
Appeal dismissed.